 

Exhibit 10.204

 

AMD_00256606.0

THIS AMENDMENT (this “Amendment”) dated as of March 1, 2019 (the “Amendment
Effective Date”) is made to the Previous Amendment (as defined below) by and
between MSCI Inc. (formerly known as Morgan Stanley Capital International Inc.)
(“MSCI”) and BlackRock Fund Advisors, a California corporation (as successor to
Barclays Global Investors, N.A.) (“Licensee”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Previous
Amendment or the Agreement (as defined below), as the case may be.

WHEREAS, MSCI and Licensee entered into the Amendment (internal MSCI reference
number: ADD_01420) dated as of December 15, 2009 (the “Previous Amendment”),
which amends the Index License Agreement for Funds (internal MSCI reference
number: IXF_00040) dated as of March 18, 2000 (the “Agreement”) by and between
MSCI and Licensee; and

WHEREAS, on a date which is expected to occur on or about May 31, 2019 (the
“Conversion Date”), Licensee and MSCI wish to replace MSCI Indonesia Investable
Market Index with MSCI Indonesia IMI 25/50 Index as the underlying index for
iShares MSCI Indonesia ETF.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, each
of MSCI and Licensee hereby agree to amend the Previous Amendment as follows:

1.

Commencing on the Conversion Date, Section 1 of the Previous Amendment is hereby
amended so that all references to the “MSCI Indonesia Investable Market Index”
shall be deleted and replaced with the following index: “MSCI Indonesia IMI
25/50 Index.”

2.

This Amendment amends and operates in conjunction with the Previous
Amendment.  This Amendment, the Previous Amendment, and the Agreement constitute
the complete and exclusive statement of the agreement between the parties with
respect to the subject matter hereof and supersede in full all prior proposals
and understandings, oral or written, relating to such subject matter.  To the
extent that the terms of this Amendment conflict with the terms of the Previous
Amendment, or the Agreement, the terms of this Amendment shall control.

3.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

4.

This Amendment may be executed in counterparts, which taken together, shall
constitute one Amendment and each party hereto may execute this Amendment by
signing such counterpart; provided that no party shall be bound hereby until the
Amendment has been executed and delivered by all parties hereto.  A facsimile or
PDF signature of either party to this Amendment shall be deemed an original
signature of such party and shall manifest such party’s intention to be bound by
this Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Effective Date set forth above.

 

MSCI Inc.

 

BlackRock Fund Advisors

 

 

 

 

 

By

/s/ Alex Gil

 

By

/s/ Ruth Weiss

 

 

 

 

 

Name

Alex Gil

 

Name

Ruth Weiss

 

 

 

 

 

Title

Executive Director

 

Title

Managing Director

 

1